Citation Nr: 1420034	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a back injury coincident with November 2006 surgery and hospitalization at the VA Medical Center in West Haven, Connecticut.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his brother-in-law, and his daughter 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2008, the Veteran and his brother-in-law testified before a hearing officer at the RO, and both individuals also testified before a Veterans Law Judge, no longer in the Board's employ, sitting at the RO in October 2009.  The case was remanded by the Board for additional development in January 2010.  Pursuant to 38 U.S.C.A. § 7105(c) (West 2002) and 38 C.F.R. § 20.707 (2013), the Veteran was notified in August 2011 of his right to attend a hearing before another Veterans Law Judge.   After expressing his desire for such a hearing in September 201,1 and the scheduling of such a hearing pursuant to a December 2011 Board remand, the Veteran and his daughter presented testimony before the undersigned Veterans Law Judge sitting at the RO in November 2012.  Transcripts of all three hearings are of record.  

In February 2013, the undersigned sought an Independent Medical Expert (IME) opinion pursuant to 38 U.S.C.A. § 7109 (West 2002), which was completed in April 2013.  In May 2013, the opinion was forwarded to the Veteran for review and an opportunity to respond, and a documentary response was received in June 2013.  The undersigned sought another IME opinion in August 2013, which was completed in September 2013.  The September 2013 IME opinion was forwarded to the Veteran for review and an opportunity to respond in October 2013, and the Veteran's representative responded to this IME opinion by way of a December 2013 presentation to the Board.  

Review of the record reveals a September 2008 notice of disagreement filed with respect to the denial of pension benefits by a July 2008 rating decision.  As the claim for pension benefits was granted by a November 2008 rating decision, this claim has been granted in full, and no further action with respect to this claim is indicated.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

The Veteran did not sustain additional disability coincident with November 2006 surgery and hospitalization at the VA Medical Center in West Haven, Connecticut, that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a back injury coincident with November 2006 surgery and hospitalization at the VA Medical Center in West Haven, Connecticut, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151 as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against such claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's VA and private treatment records as well as reports from the Social Security Administration have been obtained and considered.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the available clinical reports pertaining to the treatment and post-surgical course at issue requested in the January 2010 remand were obtained, and a VA examination and opinion were obtained in October 2010.  While the Board subsequently determined that the October 2010 VA examiner did not offer a rationale for his opinion regarding the negligence prong or offer an opinion as to whether the Veteran had an additional disability as a result of an event that was not reasonably foreseeable, the Board obtained IME opinions in April 2013 and September 2013, which in their totality, are in compliance with the January 2010 remand directives.  As such, the Board finds that the RO has substantially complied with the January 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Moreover, in accordance with the December 2011 remand orders, the Veteran was afforded another Board hearing before the undersigned in November 2012.  Id.

Moreover, the Board finds that the April 2013 and September 2013 IME opinions, in their totality, are adequate to decide the issue on appeal as they were both documented to have been based on a review of the relevant medical evidence and were accompanied by complete rationale, relying on, and citing to, the records reviewed.  In addition, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the issue decided herein has been met. 

Finally and as indicated previously, the Veteran was provided an opportunity to set forth his contentions during hearings before a hearing officer at the RO and two separate Veterans Law Judges.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the hearing officer and both Veterans Law Judges noted the issue on appeal and solicited testimony regarding the claim of additional disability resulting from inappropriate VA treatment or an unforeseeable event.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board twice determined that further evidentiary development was necessary, to include obtaining records, a VA examination with an opinion, and the two IME opinions referenced above.  As noted in the preceding paragraphs, there has been substantial compliance with the remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In conclusion, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped. 38 C.F.R. § 3.361(b) (2013).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d), (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  of this chapter.  38 C.F.R. § 3.361(d)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file, which, as indicated previously, does not contain any pertinent evidence or information that is not physically of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

It has been asserted by and on behalf of the Veteran, to include in sworn testimony, that VA rendered negligent medical care at the time of his November 2006 surgery for L4 bilateral laminectomies and subsequent hospitalization that resulted in additional disability.  Specifically, he claims that he was informed that there was a break in the sterile environment during the surgery.  He further alleges being told that a cut in the dural sac had occurred during surgery.  In point of fact, while the Veteran was so informed of these events, this was based on a mistaken identity as these events  occurred during surgery of another patient.  The Veteran was reassured "multiple times" that this break in the sterile environment/cut in the dural sac did not occur coincident with his surgery.  See December 7, 2006, discharge summary and July 3, 2007, VA Neurosurgery Chief Memorandum.  The Veteran also contends that the surgery resulted in an unusual amount of scar tissue.  He claims that due to negligence, or unforeseeable complications, his back disability and symptomatology increased.

Summarizing the most pertinent evidence, an October 2010 VA examination revealed diagnoses of degenerative disc disease of the lumbar spine status-post laminectomy at L4-L5, ongoing symptoms secondary to post-operative epidural scar formation, and degenerative joint disease in the hips bilaterally.  The examiner opined that the Veteran's residual pain and functional limitations were more likely than not related to the formation of post-operative epidural scar tissue and he likely had worsening degenerative joint disease of the hips.  As to whether the treatment in question involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, the October 2010 VA examiner opined that there was no evidence in the medical record that such treatment involved carelessness, negligence, or a lack of proper skill, error in judgment, or a similar instance of fault.  

The undersigned, finding that the October 2010 VA examiner did not offer a rationale for his opinion or offer an opinion as to whether the Veteran's additional disability was the result of an event that was not reasonably foreseeable, solicited an opinion from an independent medical expert in February 2013, with the expert requested to provide the reasoning for such an opinion and specifically address the Veteran's contentions regarding asserted negligent treatment with respect to a break in the sterile environment and a cut in the dural sac during surgery.  

The requested opinion was completed in April 2013, with the medical expert determining that there was no break in sterile technique or a cut in the dural sac and that there was no evidence that the proximate cause of any additional disability resulting from the surgery in question was the product of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part.  Given this opinion, and that of the VA examiner in October 2010, the Board found that this opinion was sufficient as to the question of whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the treatment in question.  

However, the undersigned found that the opinion rendered by the medical expert in April 2013 as to whether the Veteran sustained any additional disability as a result of the treatment in question that was due to an event not reasonably foreseeable was  unclear.  In this regard, the expert indicated in his April 2013 opinion that the formation of an epidural scar has unpredictable results in patients and, in patients that have worsening of symptoms post-operatively, it is reasonable to assume that the continued discomfort that occurs in the lower limbs is related to scar tissue formation.  He further stated that such was "not a reasonably foreseeable event in that patients have very low risk of onset [o]f scar tissue."  Therefore, while the expert seemed to indicate that epidural scar tissue formation was foreseeable and acknowledged a low risk for the onset of scar tissue, he also indicated that the results are unpredictable and, therefore, not reasonably foreseeable.  In light of the confusing nature of the April 2013 opinion, the undersigned found that another IME opinion was necessary, and in August 2013 requested that a medical expert specify whether the Veteran sustained any additional disability as a result of the November 2006 surgery and hospitalization that was proximately caused by an event not reasonably foreseeable. 

The IME opinion requested in August 2013 was completed by a Board-certified neurosurgeon in September 2013.  The expert noted that the operative reports from the surgery in question were "completely unremarkable and describe[] a fairly routine operation for this disorder.  Neither break in aseptic technique nor any evidence of a dural tear is mentioned in the operative note[s]."  He also noted that, based on his review of the record, that the "[surgical] wound healed primarily with no evidence of infection or delay."  

The expert also explained that the surgical procedure for stenosis such as was afforded the Veteran is effective only in relieving some of the nerve compression, and does not cure the underlying arthritic process in the spine.  This arthritic process was said by the examiner to be "generally ongoing with gradual increase in the problem with aging of patients," and that it was therefore common to experience some ongoing back pain, stiffness, and difficulties due to this underlying arthritic process.  

The expert also noted, in essence, that no additional disability due to scarring resulted from the surgery or treatment in question, noting that "[s]carring always occurs following a surgical procedure."  He also noted that both post-surgical MRI scans of the lumbar spine in April 2007 and March 2010, while describing spondylosis and degenerative disease, showed an absence of the preoperative stenosis of the spinal canal and an improved caliber of the spinal canal.  He noted that some scar changes due to alteration and tissue density can always be demonstrated on MRI, but that "[t]here are no problems described on these two MR[I] imaging studies that would suggest that the scarring was excessive or represents any type of latrogenic problem in this patient."  The examiner's summary was as follows:  

There is no evidence in this record to indicate that the [V]eteran's impairments or problems were in any way worsened by the surgical procedure which took place on 11/21/06.  The residual problems are most likely related to progression of the underlying degenerative/arthritic process in the lumbar spine.  There is no evidence in this record to suggest any problem or complication with the performance or postoperative course for this operative procedure which took place on 11/21/06.  

Applying the pertinent legal criteria to the facts summarize above, while the Board has carefully considered the assertions made by and on behalf of the Veteran, to include in sworn testimony, the Board finds that probative weight of the negative evidence exceeds that of the positive as to the question of whether entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a back injury coincident with the VA surgery and hospitalization in question is warranted.  In short, the Board finds that the definitive evidence as to whether the surgery and treatment in question resulted in additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or the result of an event that was not reasonably foreseeable. are the negative IME opinions that are not directly contradicted by any competent evidence or opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  

With regard to the conclusion above, the Board acknowledges that the record includes reports from VA medical professionals, to include those dated September 6, 2007, and October 29, 2008, describing "worsening" symptoms following the treatment in question.  However, neither these statements, nor the reports from a private functional capacity evaluation conducted in June 2010 describing the nature of the post-surgical back disability, address the central questions at issue-namely,  whether any such "worsening" symptoms represented additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or the result of an event that was not reasonably foreseeable in connection with the VA treatment in question.  Finally, the Veteran is acknowledged in November 2006 VA clinical reports prior to the surgery in question to have been informed, and to have consented to, the potential surgical risks, to specifically include failure to improve or "new/worse pain/numbness/weakness."

Also reaching its conclusion, the Board has considered the assertions by and on behalf of the Veteran with respect to alleged additional disability that was not foreseeable or the result of asserted negligent treatment by the medical staff at West Haven VA Medical Center.  In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.     

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, the Veteran is competent to report symptoms commonly associated with his back following the treatment in question because this requires only personal knowledge that arises in him through his senses.  Layno, 6 Vet. App. at 470.  Likewise, his brother-in-law and daughter are competent to describe the symptoms that they witnessed the Veteran experience.  However, the Board finds that the statements made by and on behalf of the Veteran concerning the ultimate question at issue-namely, the assertions as to additional disability resulting from the VA treatment in question-to not be competent.  In this regard, such inquiries are medically complex in nature and there is no indication that the Veteran, his representative, his brother-in-law, or his daughter have the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether the Veteran sustained additional disability that was the result of VA negligence or an event not reasonably foreseeable requires an understanding of the common practices and treatment standards in the medical community and applying such to the Veteran's case.  Therefore, as the Veteran and those laypersons who submitted statements on his behalf are not competent to render an opinion as to whether the back surgery and treatment in question resulted in additional disability that was the result of VA negligence or an event not reasonably foreseeable requires, the Board accords such statements no probative weight. 

From the above and in short, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a back injury coincident with November 2006 surgery and hospitalization at the VA Medical Center in West Haven, Connecticut.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claim, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a back injury coincident with November 2006 surgery and hospitalization at the VA Medical Center in West Haven, Connecticut, is denied.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


